Title: To James Madison from Fulwar Skipwith, 3 October 1807
From: Skipwith, Fulwar
To: Madison, James



Sir,
Paris 3 Octr. 1807

I had the honor to address you on the 25th. Ulto., with the transcript of a note, furnished me by Mr. de la Grange, containing the decision of his Majesty the Emperor on certain points, which had been put in question by the Council of Prizes, relative to the execution of the decree of his I. Majesty.  For your more satisfactory information, I now have the pleasure to inclose an exact copy of the decision itself, as furnished me by Mr. de la Grange, who was allowed to transcribe an informal copy from the original in the hands of the Imperial Attorney General to the Council of Prizes.  With great respect & consideration I am, Sir, Your Mo. Ob. Servt.

Fulwar Skipwith

